Citation Nr: 1121107	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for the service-connected bilateral hearing loss, presently noncompensably rated for the period prior to January 21, 2010, and rated as 20 percent disabling, for the period beginning January 21, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board issued a decision on this matter in June 2010, however, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision by way of the February 2011 Order, and remanded the issue pursuant to the February 2011 Joint Motion for Remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The results of private audiometric tests conducted in April 2007 show that the Veteran had level V hearing in his right ear and level II hearing in his left ear.

2.  The results of VA audiometric tests conducted in August 2007 show that the Veteran had level II hearing in his right ear and level II hearing in his left ear.

3.  The results of VA audiometric tests conducted in January 21, 2010, show that the Veteran had level IV hearing in his right ear and level VIII hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation for bilateral hearing loss for the period prior to August 7, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86(a), Diagnostic Code 6100 (2010).

2.  The criteria for a compensable evaluation for bilateral hearing loss, for the period from August 7, 2007, through January 20, 2010, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for a rating in excess of 20 percent disabling for bilateral hearing loss, for the period beginning January 21, 2010, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Here, the notice requirement does not apply to the Veteran's challenge of his initial disability rating for bilateral hearing loss.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial ratings under appeal has been satisfied.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded two VA examinations and the examination reports are in the claims folder and were reviewed by the Board.  

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  VA has met its duties to notify and assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  

Initial Rating

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in December 2006.  That claim was denied by way of the April 2007 rating decision, after which the Veteran submitted additional evidence.  The RO reconsidered the decision and granted service connection for bilateral hearing loss by way of the August 2007 rating decision, and assigned a noncompensable rating, effective December 14, 2006.  The Veteran appealed the initial rating and after additional development, a 20 percent rating was assigned, effective January 21, 2010.  The Veteran continues his appeal.  Thus, the question at issue in this appeal is whether a compensable rating is warranted between December 14, 2006, and January 20, 2010, and whether a rating in excess of 20 percent is warranted from January 21, 2010, to the present.  The Veteran's disability is assigned under Diagnostic Code (DC) 6100. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  Tables VI, VIA, and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on pure tone threshold average and speech discrimination.

% of
discrim-
ination
Pure tone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average.

Pure tone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Here, the evidence available for review as to the audiological findings related to the Veteran's hearing loss throughout the course of this appeal and for the year prior to his December 2006 claim, includes the April 2007 and March 2009 private audiological evaluations, and the August 2007 and January 2010 VA examination reports.  Each is discussed in turn, below.

In April 2007, the Veteran's pure tone thresholds, in decibels, as noted in the private examination, with charted results, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
80
80
LEFT
40
50
75
90

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2010).  In April 2007, therefore, pure tone threshold average on the right was 68.75, and on the left was 63.75.  Speech audiometry revealed speech recognition ability of 96 percent in each ear, and although it is not indicated that the Maryland CNC testing was used, the Board will give the Veteran the benefit of the doubt and conclude that it was.  The mechanical application of the above results compels a numeric designation of II in the right ear and II in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation requires the assignment of a noncompensable disability rating under Table VII.  

However, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Because at the time of the April 2007 examination the right ear exhibited such findings, the Board will also consider the Roman numeral designation for the right ear under Table VIA.  Puretone Threshold Average of 68.75 compels a numeric designation of V under Table VIA.  Such a designation, coupled with the II in the left ear requires the assignment of a 10 percent disability rating under Table VII.  As such an increased initial rating for this period of time is warranted.

In August 2007, the Veteran was afforded a VA examination.  His pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
70
LEFT
35
40
55
90

Thus, in August 2007, pure tone threshold average on the right was 51.25, and on the left was 55.  Speech recognition ability at this time was noted as 88 percent in each ear.  The mechanical application of the above results again compels a numeric designation of II in the right ear and II in the left ear under Table VI 
(38 C.F.R. § 4.85), and such a designation requires the assignment of a noncompensable disability rating under Table VII.  

The Veteran submitted another private audiological report, dated in March 2009.  At this time, pure tone thresholds, in decibels, as noted in the narrative and charted reports, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
55
55
---
70
LEFT
40
55
---
85

Speech recognition ability at this time was noted as 64 percent in the right ear, and 72 percent in the left ear.  Neither the chart, nor the narrative report shows a measurement of pure tone threshold at 3000 Hertz.  Pure tone threshold average, as it is defined in 38 C.F.R. § 4.85(d), is impossible with this report due to the lack of sufficient data.  Thus, the mechanical application of the above results to the table is not possible while utilizing the March 2009 report.  The report is therefore of no probative value and is not used in this analysis.

Most recently, in January 2010, the Veteran's pure tone thresholds, in decibels, were noted in a VA examination report, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
75
LEFT
45
60
70
90

Thus, in January 2010, pure tone threshold average on the right was 60, and on the left was 66.25.  Speech recognition ability at this time was noted as 76 percent in the right ear and 52 percent in the left.  The mechanical application of the above results again compels a numeric designation of IV in the right ear and VIII in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation requires the assignment of a 20 percent disability rating under Table VII.  

The Board notes that the Veteran was provided audiological examinations that were adequate for rating purposes.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations described above.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7 (2010).  

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that staged ratings are in fact warranted in this case.  There is no evidence that the Veteran's presently assigned noncompensable rating is inappropriate between the date of the August 7, 2007, VA examination report and the January 21, 2010, VA examination report.  However, prior to August 7, 2007, the evidence shows that a 10 percent rating should have been assigned based upon the findings in the April 2007 private report.  And, from January 21, 2010, to the present, there is no evidence that a rating in excess of 20 percent is warranted.  

Finally, the Veteran's hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's disability and are thus adequate to evaluate the issue at hand.  Referral for consideration of the extraschedular rating is not warranted.  


ORDER

Subject to laws and regulations governing the award of monetary benefits, a 10 percent initial rating for bilateral hearing loss is granted from the effective date of service connection until August 6, 2007.

Entitlement to a compensable initial rating for bilateral hearing loss between August 7, 2007, and January 20, 2010, is denied.

Entitlement to a rating in excess of 20 percent for the service-connected bilateral hearing loss for the period beginning January 21, 2010, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


